Allowable Subject Matter
Claims 1-10, 12-13, and 15-20 are allowed.

                            	          Reasons for Allowance
The following is an examiner’s reasons for allowance:
Wu and other prior art references of record, taken alone or in combination, fail to disclose or reasonably suggest: a combination of elements as claimed in claims 1-10, 12-13, and 15-20 for a multi-sensor camera comprising;
at least one housing extending along a camera longitudinal axis and having a housing base running, at least in sections, perpendicular to the camera longitudinal axis; and
a first group of at least three image sensor units, wherein each of the at least three image sensor units comprises a lens and an image sensor adjoining thereto along a sensor longitudinal axis, wherein the at least three image sensor units are distributed concentrically around the camera longitudinal axis and are arranged within the at least one housing in such a way that the lenses of the at least three image sensor units are oriented towards the camera longitudinal axis or point outwards from the camera longitudinal axis,
a secondary image sensor unit is provided in the at least one housing, a sensor longitudinal axis of the secondary image sensor unit coincides with the camera longitudinal axis; and a tertiary image sensor unit comprising a fisheye lens located in the at least one housing, a sensor longitudinal axis of the tertiary image sensor unit runs parallel to the camera longitudinal axis.

No other prior art was found that would teach all of the limitations of claims 1-10, 12-13, and 15-20 either taken alone or in combination with other art of record. Therefore, claims 1-10, 12-13, and 15-20 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAFEMI OLUDAYO SOSANYA whose telephone number is (571)270-1069.  The examiner can normally be reached on M-F 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN BRUCKART can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OBAFEMI O SOSANYA/Primary Examiner, Art Unit 2423